Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and MM107 (SEQ ID NO: 3, CRPRLCHKCRPRLC) in the reply filed on 10/6/2021 is acknowledged.  The traversal is on the ground(s) that claim 14 has been amended to recite that the claimed compound comprises 6 contiguously and linearly linked amino acids from the sequence of Formula I, which represents a special technical feature at least because ligands 4-5 mentioned in Table 1 of Macaluso et al. Include two groups of the cyclic peptide CRPRLC, and do not comprise 6 contiguously and linearly linked amino acids from the sequence of Formula I.  This is not found persuasive because, the share technical feature of the claims (i.e. a compound comprising 6 contiguously and linearly linked amino acids from the sequence of Formula I) is taught by Penninger et al. (discussed below).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 10-12, 14 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/2021.

Status of the Claims
Claims 1-6, 10-12, 14 and 16-21 are pending in this application.
Claims 3-4, 10-12, 14 and 16-21 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-2 and 5-6 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “wherein the compound is selected compounds in the following table”. The claim should be rewritten to recite “wherein the compound is selected from the group consisting of the compounds in the following table”.  Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with the requirements of 37 CFR 1.822 and/or 1.823, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 10/9/2020.

Required response – Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, the phrase "for example" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1-2, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 also recites “….other hydrophobic amino acids (including Alanine…”. It is unclear whether the amino acids in parenthesis are the only amino acids encompassed by the claim.  
Claim 1 recites “X14 is absent or is selected from the group consisting of C, F, other hydrophobic amino acids (including Alanine (A), Isoleucine (I),……….., and X14 may specifically be one of 3,4,5-trifluorophenylalanine….”. It is unclear whether X14 is selected from the 1st list (i.e. amino acids), from the 2nd list (e.g. 3,4,5-14 is absent or is selected from the group consisting of C, F, 
Claim 2 recites “X14 is absent or is selected from the group consisting of C, F, other hydrophobic amino acids (Alanine (A), Isoleucine (I),……….., and X14 may specifically be one of 3,4,5-trifluorophenylalanine….”. It is unclear whether X14 is selected from the 1st list (i.e. amino acids), from the 2nd list (e.g. 3,4,5-trifluorophenylalanine) or from both. Applicant should amend the claim to recite “X14 is absent or is selected from the group consisting of C, F, 
Claims 5-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macaluso et al. (ChemMedChem 2011, 6, 1017-1023).
With respect to claims 1-2, Macaluso et al. teach the cyclic ligands 4-5 (table 1), which corresponds to the instantly claimed compound of Formula I wherein X1 is C, X2 is R, X3 is P, X4 is R, X5 is L, X6 is C, X7 is H or K, X8 is H or K, X9 is C, X10 is R, X11 is P, X12 is R, X13 is L, X14 is C, R1 is absent, Lc is absent, and R2 is absent.
With respect to claim 5, ligands 4-5 of Macaluso et al. corresponds to instantly claimed compounds MM107 and MM108.
With respect to claim 6, Macaluso et al. teach that the cyclic ligands are dissolved in TIP3P water (i.e. a pharmaceutically acceptable carrier) (page 1021, right column, 4th-5th paras).

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penninger et al. (EP 3228630).
With respect to claims 1-2, Penninger et al. teach a composition comprising the apelin antagonist of SEQ ID NO: 23 (i.e. CRPRLC-KH-cyclo(9-14)CRPRLC) (claim 5), which corresponds to the instantly claimed compound of Formula I wherein X1 is C, X2 is R, X3 is P, X4 is R, X5 is L, X6 is C, X7 is K, X8 is H, X9 is C, X10 is R, X11 is P, X12 is R, X13 is L, X14 is C, R1 is absent, Lc is absent, and R2 is absent.
With respect to claim 5, the apelin antagonist of Penninger et al. corresponds to instantly claimed compound MM108.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658